  8:20-cv-00117-RGK-PRSE Doc # 11 Filed: 05/26/20 Page 1 of 3 - Page ID # 38




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                     Petitioner,                              8:20CV117

       vs.
                                                 MEMORANDUM AND ORDER
TODD WASMER, Warden of the
Tecumseh State Correctional Institution;

                     Respondent.


       Dukhan Mumin (Mumin) has filed a “Petition for Writ of Habeas Corpus
Pursuant to the Doctrine of Equitable Tolling,” filing no. 1, together with a
“Supplemental Petition for Writ of Habeas Corpus Pursuant to the Doctrine of
Equitable Tolling.”1 Filing no. 7. He has also filed a “Request for Recusal.” Filing
no. 6.

      After initial review under Rule 4 of the Rules Governing Section 2254 Cases
in the United States District Courts, I will dismiss the § 2254 petition without
prejudice. I will also deny the request that I recuse myself.

       Mumin’s recusal request is frivolous. He relies mostly on state law. In any
event, his request, predicated on “facts” such as that he has heard from lawyers that
I never grant pro se parties relief and that I am inflexible, is insufficient to warrant
my disqualification. See, e.g., 28 U.S.C. § 455; 28 U.S.C. § 144; Charles Gardner
Geyh, Judicial Disqualification: An Analysis of Federal Law, Federal Judicial
Center (2010).


      1
        Obviously, the “Doctrine of Equitable Tolling” does not state a substantive
federal claim that would, even if proven, entitle the petitioner to affirmative relief.
On that ground alone, the petition and supplement require dismissal.
  8:20-cv-00117-RGK-PRSE Doc # 11 Filed: 05/26/20 Page 2 of 3 - Page ID # 39




      Mumin again attempts to attack his conviction, and habitual offender
sentence, in a state case styled State of Nebraska v. Mumin, CR 11-954 (available
through https://www.nebraska.gov/justice/case.cgi).2 He has attacked that
conviction in this court numerous times before.3 See, for example, Mumin v. Frakes,
4:16CV30334; Mumin v. Hansen, 4:17CV3164; Mumin v. Hansen, 4:17CV3169;
Mumin v. Hansen, 4:18CV3105; Mumin v. Hansen, 8:18CV102; Mumin v. Hansen,
8:19CV272.

       The present petition is successive, and no permission has been granted by the
Court of Appeals to file a successive petition. 28 U.S.C. § 2244 (b)(1). See Gonzalez
v. Crosby, 545 U.S. 524, 530 (2005) (Under provision of Antiterrorism and Effective
Death Penalty Act (AEDPA) governing second or successive habeas petitions, if the
claim presented in the second or successive petition was also presented in the prior
petition, the claim must be dismissed.)

       Even if Petitioner could somehow avoid the bar of § 2244 (b)(1), he would be
required to seek the permission of the Court of Appeals to commence this second
action. 28 U.S.C. § 2444 (b)(2) & (3)(A). He has not done so, and this matter must
be dismissed on that basis as well. Burton v. Stewart, 549 U.S. 147, 152 (2007) (the
district court lacked jurisdiction to entertain habeas petition since prisoner did not
obtain order authorizing him to file second petition).




      2
          It is interesting to note that Mumin has a pending action in that court now
after at least eight unsuccessful appeals.
      3
         By the way, Mumin has filed at least 27 legal actions in this court. He has
filed at least 10 habeas petitions.
      4
         For example, in this case I dismissed six broad claims with prejudice. I
denied a certificate of appealability and the Court of Appeals agreed. Mumin then
filed a Rule 60(b) motion and I denied it and refused a certificate of appealability.
The Court of Appeals also denied his request for a certificate of appealability.
                                          2
  8:20-cv-00117-RGK-PRSE Doc # 11 Filed: 05/26/20 Page 3 of 3 - Page ID # 40




       Finally, a petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that
Petitioner is not entitled to a certificate of appealability.

      IT IS ORDERED that:

   1. The petition, filing no. 1, and the supplement, filing no. 7, are dismissed and
      denied without prejudice.

   2. The request for recusal, filing no. 6, is denied on the merits.

   3. No certificate of appealability has been or will be issued.

   4. Judgment will be entered by separate document.

      Dated this 26th day of May, 2020.

                                                BY THE COURT:



                                                Richard G. Kopf
                                                Senior United States District Judge




                                            3
